DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/04/2022 have been fully considered but they are not persuasive. Regarding arguments on pages 7-8 of the Remarks, Examiner notes that it appears that the Winton reference teaches suppressing the infotainment signal as well as suppressing unpredictable noise such as children yelling or background conversations, from a speech signal. This noise suppression is performed on the near end speech signal, which is then processed into the outgoing telecom signal. In other words, the near end speech signal and the outgoing telecom signal are related, in that the outgoing telecom signal is formed by processing the near end speech signal. Both expected and unexpected noise are removed from the speech signal, and thus when Winton is combined with the other references, the claimed limitations are taught.
Regarding arguments on page 9 of the Remarks, Examiner notes that Hoggarth, rather than Schroeter, is relied upon to teach the amended limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-11, 14-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoggarth et al. (US 2019/0088248 A1), hereinafter referred to as Hoggarth, in view of Schroeter et al. (US 2016/0125876 A1), hereinafter referred to as Schroeter, and further in view of Winton et al. (US 2021/0067873 A1), hereinafter referred to as Winton.

Regarding claim 1, Hoggarth teaches:
An audio enhancement system for a vehicle, the system comprising: 
a location-determining subsystem configured to determine a first location of the vehicle and to generate location data representing the first location of the vehicle (para [0060], where a satellite navigation system determines the position of the vehicle); 
a speech-enhancement processor for processing an audio signal wherein the processor is communicatively coupled to the location-determining subsystem for receiving the location data (para [0060], where the system includes a controller coupled to the sound prediction system for processing the audio signal); 
wherein the processor is configured to, upon determining a destination for the vehicle, identify noise patterns for a route of the vehicle towards the destination (para [0061], where the destination is selected by an occupant, and where sound characteristics are queried from a database);
wherein the processor is further configured to, from the noise patterns, determine a noisy second location on the route towards the destination and, prior to reaching the noisy second location, 
wherein the processor is further configured to suppress noise based on the expected noise when the vehicle is at the second location to thereby enhance the audio signal (para [0062-63], where the noise reduction system is activated to reduce undesirable noise based on the location).
Hoggarth does not teach:
wherein the processor is configured to predict expected noise at a second location corresponding to a predicted location of the vehicle, wherein the expected noise is time-specific;
wherein the processor is further configured to suppress noise in the audio signal of audio content based on both the expected noise when the vehicle is at the second location and actual in-cabin noise measured by a microphone to thereby enhance the audio signal and wherein the audio signal is a speech signal.  
Schroeter teaches:
An audio enhancement system for a vehicle, the system comprising: 
a location-determining subsystem configured to determine a first location of the vehicle and to generate location data representing the first location of the vehicle (para [0017], where a GPS sensor provides location information, and para [0019], [0035], where the user is located in a vehicle); 
a speech-enhancement processor for processing an audio signal wherein the processor is communicatively coupled to the location-determining subsystem for receiving the location data (Fig. 2, elements 165, 175, 180, para [0024], where the acoustic environment information is provided to the speech signal enhancer); 
wherein the processor is configured to predict expected noise at a second location corresponding to a predicted location of the vehicle (para [0021], [0023], where real time location data is utilized to adapt processing of the audio streams based on expected changes in noise scenarios), 
wherein the processor is further configured to suppress noise in the audio signal of audio content based on both the expected noise when the vehicle is at the second location and actual in-cabin noise measured by a microphone to thereby enhance the audio signal (para [0023-24], where the system selects an optimal processing scheme for suppressing ambient noise in an audio stream based on sensor data corresponding to the in-cabin noise and the location profile and noise profiles corresponding to the expected noise at a location) and wherein the audio signal is a speech signal (para [0020], where the audio stream includes speech from a first user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hoggarth by using the noise cancellation of Schroeter (Schroeter para [0024]) in the vehicle cabin of Hoggarth (Hoggarth para [0042]) by using different profiles and sensor data in order to select an optimal processing scheme for enhancing the speech signal (Schroeter para [0024]). 
Winton teaches:
wherein the processor is further configured to suppress noise in the audio signal of audio content based on both the expected noise when the vehicle is at the second location and actual in-cabin noise measured by a vehicle microphone at the second location to thereby enhance the audio signal (para [0032], where unwanted noise is suppressed based on predictable noise and unpredictable noise captured by microphones embedded in the vehicle) and wherein the audio signal is a speech signal (para [0032], where the audio signal is a speech signal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hoggarth in view of Schroeter by using the vehicle microphones of Winton (Winton para [0032]) to suppress the noise in the signal of Hoggarth in view of 

Regarding claim 2, Hoggarth in view of Schroeter and Winton teaches:
The system of claim 1 wherein the processor is coupled to a memory to store noise data for the route (Hoggarth para [0061], where the memory is the database linking locations with sound characteristics).  

Regarding claim 3, Hoggarth in view of Schroeter and Winton teaches:
The system of claim 2 wherein the processor is configured to identify the noise patterns in the route from the noise data (Hoggarth para [0061], where the database links locations with sound characteristics).  

Regarding claim 4, Hoggarth in view of Schroeter and Winton teaches:
The system of claim 3 wherein the processor is configured to predict the expected noise based on the noise patterns in the route (Hoggarth para [0061], where the sound prediction system queries the database for the predicted noise).  

Regarding claim 6, Hoggarth in view of Schroeter and Winton teaches:
The system of claim 1 wherein the location-determining subsystem is a Global Navigation Satellite System receiver (Hoggarth para [0060], where a satellite navigation system determines the position of the vehicle).  

Regarding claim 8, Hoggarth teaches:
A non-transitory computer-readable medium comprising instructions in code (Fig. 1 element 40, para [0042], where the controller controls the system) which when loaded into a memory and executed by an audio-enhancement processor of a vehicle cause the processor to:  
receive location data representing a first location of the vehicle from a location-determining subsystem (para [0060], where a satellite navigation system determines the position of the vehicle); 
upon determining a destination for the vehicle, identify noise patterns for a route of the vehicle towards the destination (para [0061], where the destination is selected by an occupant, and where sound characteristics are queried from a database);
from the noise patterns, determine a noisy second location on the route towards the destination (para [0061], where noisy locations are determined on the way to the destination);
prior to reaching the noisy second location, predict expected noise thereat (para [0061], where noisy locations are determined on the way to the destination, and the associated sound characteristics at the location are retrieved from a database); and 
suppress noise based on the expected noise when the vehicle is at the second location to thereby enhance the audio signal (para [0062-63], where the noise reduction system is activated to reduce undesirable noise based on the location).  
Hoggarth does not teach:
predict expected noise at a second location corresponding to a predicted location of the vehicle, wherein the expected noise is time-specific; 
suppress noise in an audio signal of audio content based on both the expected noise when the vehicle is at the second location and actual in-cabin noise measured by a microphone to thereby enhance the audio signal and wherein the audio signal is a speech signal
Schroeter teaches:

receive location data representing a first location of the vehicle from a location-determining subsystem (para [0017], where a GPS sensor provides location information, and para [0019], [0035], where the user is located in a vehicle); 
predict expected noise at a second location corresponding to a predicted location of the vehicle (para [0021], [0023], where real time location data is utilized to adapt processing of the audio streams based on expected changes in noise scenarios), wherein the expected noise is time-specific (para [0021], where the noise profile contains information about how a noise or environment changes over time); and 
suppress noise in an audio signal of audio content based on both the expected noise when the vehicle is at the second location and actual in-cabin noise measured by a microphone to thereby enhance the audio signal (para [0023-24], where the system selects an optimal processing scheme for suppressing ambient noise in an audio stream based on sensor data corresponding to the in-cabin noise and the location profile and noise profiles corresponding to the expected noise at a location) and wherein the audio signal is a speech signal (para [0020], where the audio stream includes speech from a first user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hoggarth by using the noise cancellation of Schroeter (Schroeter para [0024]) in the vehicle cabin of Hoggarth (Hoggarth para [0042]) by using different profiles and sensor data in order to select an optimal processing scheme for enhancing the speech signal (Schroeter para [0024]).
Winton teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hoggarth in view of Schroeter by using the vehicle microphones of Winton (Winton para [0032]) to suppress the noise in the signal of Hoggarth in view of Schroeter (Hoggarth para [0062-63]) by using the noise collected from the cabin microphones, so that unwanted noise may be cancelled or suppressed from the near-end speech signal based on the noise signals before being communicated as an outgoing signal (Winton para [0032]).

Regarding claim 9, Hoggarth in view of Schroeter and Winton teaches:
The non-transitory computer-readable medium of claim 8 further comprising code to cause the memory to store noise data for the route (Hoggarth para [0061], where the memory is the database linking locations with sound characteristics).  

Regarding claim 10, Hoggarth in view of Schroeter and Winton teaches:
The non-transitory computer-readable medium of claim 9 further comprising code to cause the processor to identify noise patterns in the route from the noise data (Hoggarth para [0061], where the database links locations with sound characteristics).  

Regarding claim 11, Hoggarth in view of Schroeter and Winton teaches:


Regarding claim 14, Hoggarth teaches:
A vehicle having an audio enhancement system that comprises: 
a location-determining subsystem configured to determine a first location of the vehicle and to generate location data representing the first location of the vehicle (para [0060], where a satellite navigation system determines the position of the vehicle); 
an audio-enhancement processor for processing an audio signal wherein the processor is communicatively coupled to the location-determining subsystem for receiving the location data (para [0060], where the system includes a controller coupled to the sound prediction system for processing the audio signal); 
wherein the processor is configured to, upon determining a destination for the vehicle, identify noise patterns for a route of the vehicle towards the destination (para [0061], where the destination is selected by an occupant, and where sound characteristics are queried from a database);
wherein the processor is further configured to, from the noise patterns, determine a noisy second location on the route towards the destination and, prior to reaching the noisy second location, predict expected noise thereat (para [0061], where noisy locations are determined on the way to the destination, and the associated sound characteristics at the location are retrieved from a database); and  
wherein the processor is further configured to suppress noise based on the expected noise when the vehicle is at the second location to thereby enhance the audio signal (para [0062-63], where the noise reduction system is activated to reduce undesirable noise based on the location).  

wherein the processor is configured to predict expected noise at a second location corresponding to a predicted location of the vehicle, wherein the expected noise is time-specific; 
wherein the processor is further configured to suppress noise in the audio signal of audio content based on both the expected noise when the vehicle is at the second location and actual in-cabin noise measured by a microphone to thereby enhance the audio signal and wherein the audio signal is a speech signal.  
Schroeter teaches:
A vehicle having an audio enhancement system that comprises: 
a location-determining subsystem configured to determine a first location of the vehicle and to generate location data representing the first location of the vehicle (para [0017], where a GPS sensor provides location information, and para [0019], [0035], where the user is located in a vehicle); 
an audio-enhancement processor for processing an audio signal wherein the processor is communicatively coupled to the location-determining subsystem for receiving the location data (Fig. 2, elements 165, 175, 180, para [0024], where the acoustic environment information is provided to the speech signal enhancer); 
wherein the processor is configured to predict expected noise at a second location corresponding to a predicted location of the vehicle (para [0021], [0023], where real time location data is utilized to adapt processing of the audio streams based on expected changes in noise scenarios), wherein the expected noise is time-specific (para [0021], where the noise profile contains information about how a noise or environment changes over time); and 
wherein the processor is further configured to suppress noise in the audio signal of audio content based on both the expected noise when the vehicle is at the second location and actual in-cabin noise measured by a microphone to thereby enhance the audio signal (para [0023-24], where the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hoggarth by using the noise cancellation of Schroeter (Schroeter para [0024]) in the vehicle cabin of Hoggarth (Hoggarth para [0042]) by using different profiles and sensor data in order to select an optimal processing scheme for enhancing the speech signal (Schroeter para [0024]).
Winton teaches:
wherein the processor is further configured to suppress noise in the audio signal of audio content based on both the expected noise when the vehicle is at the second location and actual in-cabin noise measured by a vehicle microphone at the second location to thereby enhance the audio signal (para [0032], where unwanted noise is suppressed based on predictable noise and unpredictable noise captured by microphones embedded in the vehicle) and wherein the audio signal is a speech signal (para [0032], where the audio signal is a speech signal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hoggarth in view of Schroeter by using the vehicle microphones of Winton (Winton para [0032]) to suppress the noise in the signal of Hoggarth in view of Schroeter (Hoggarth para [0062-63]) by using the noise collected from the cabin microphones, so that unwanted noise may be cancelled or suppressed from the near-end speech signal based on the noise signals before being communicated as an outgoing signal (Winton para [0032]).

Regarding claim 15, Hoggarth in view of Schroeter and Winton teaches:


Regarding claim 16, Hoggarth in view of Schroeter and Winton teaches:
The vehicle of claim 15 wherein the processor is configured to identify the noise patterns in the route from the noise data (Hoggarth para [0061], where the database links locations with sound characteristics).  

Regarding claim 17, Hoggarth in view of Schroeter and Winton teaches:
The vehicle of claim 16 wherein the processor is configured to predict the expected noise based on the noise patterns in the route (Hoggarth para [0061], where the sound prediction system queries the database for the predicted noise).  

Regarding claim 19, Hoggarth in view of Schroeter and Winton teaches:
The vehicle of claim 14 wherein the location-determining subsystem is a Global Navigation Satellite System receiver (Hoggarth para [0060], where a satellite navigation system determines the position of the vehicle).  

Claims 5, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoggarth, in view of Schroeter, and Winton, and further in view of Lee et al. (US 2009/0119099 A1), hereinafter referred to as Lee.

Regarding claim 5, Hoggarth in view of Lee and Winton teaches:

Hoggarth in view of Schroeter and Winton does not teach:
a radiofrequency transceiver coupled to the processor
Lee teaches:
a radiofrequency transceiver coupled to the processor (Lee para [0024], where an RF module is used) 
It would have been obvious to one of ordinary skill in the art to modify the system of Hoggarth in view of Schroeter and Winton by incorporating the RF transceiver of Lee (Lee para [0024]) in the system of Hoggarth in view of Schroeter and Winton (Hoggarth para [0042]), in order to communicate and transmit voice signals (Lee para [0024]).

Regarding claim 12, Hoggarth in view of Lee and Winton teaches:
The non-transitory computer-readable medium of claim 8 further comprising code to instruct to download the noise patterns from a shared server (Hoggarth para [0061], where the vehicle communicates with a remote server).  
Hoggarth in view of Schroeter and Winton does not teach:
a radiofrequency transceiver 
Lee teaches:
a radiofrequency transceiver (Lee para [0024], where an RF module is used) 
It would have been obvious to one of ordinary skill in the art to modify the system of Hoggarth in view of Schroeter and Winton by incorporating the RF transceiver of Lee (Lee para [0024]) in the system of Hoggarth in view of Schroeter and Winton (Hoggarth para [0042]), in order to communicate and transmit voice signals (Lee para [0024]).

Regarding claim 18, Hoggarth in view of Lee and Winton teaches:
The vehicle of claim 14 further comprising downloading the noise patterns from a shared server (Hoggarth para [0061], where the vehicle communicates with a remote server).
Hoggarth in view of Schroeter and Winton does not teach:
a radiofrequency transceiver coupled to the processor
Lee teaches:
a radiofrequency transceiver coupled to the processor (Lee para [0024], where an RF module is used) 
It would have been obvious to one of ordinary skill in the art to modify the system of Hoggarth in view of Schroeter and Winton by incorporating the RF transceiver of Lee (Lee para [0024]) in the system of Hoggarth in view of Schroeter and Winton (Hoggarth para [0042]), in order to communicate and transmit voice signals (Lee para [0024]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,670,417 B2 col. 6 lines 1-18 teach predicting a level of noise at a location along a route.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658